DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statements filed 1/28/2021 and 1/28/2021 have been considered as noted and are included in the file.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: a first electrical terminal “46” and second electrical terminal “48” are not shown in Figures 4-13 as described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first electrical terminal electrically coupled to at least one of the first conductive layer” and “the second electrical terminal electrically coupled to at least one of the first conductive layer” of claim 21 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance
Specification
The disclosure is objected to because of the following informalities: 
In page 7, line 12, “system of bait stations (1)” should be changed to --system (1) of bait stations (2)--. 
In page 7, line 17, “bait station (10)” should be changed to --bait station (2)--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 and 6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3, 6, 10, and 13 recite “conductive layer configured to increase in conductivity as the… conductive layer is consumed”. The specification does not disclose how the conductive layer increases conductivity as the conductive layer is consumed. The specification fails to provide written description that shows the inventor possessed the invention as recited in claims 3. 
Claim 4 recites “conductive material configured to increase in conductivity as the bait layer is consumed”. The specification does not disclose how the conductive material increases conductivity as the bait layer is consumed. The specification fails to provide written description that shows the inventor possessed the invention as recited in claim 4.
Claims 7-9, 11-12, and 14-21 are rejected as depending upon a rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5, 6, 7, 10, 11, 13, 14, and 21 recite the limitation of a layer disposed between a first layer and a second layer. It is unclear how the newly claimed layer is disposed between layers, for example, the bait layer and the first insulative layer of claim 3, since in claim 1, the bait layer and the first insulative layer bind together. 
Claim 17 recites the limitation “the second insulative layer” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 
The term “substantially aligned” in claim 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term is indefinite because it is unclear how close to the alignment of the first portion would the fifth portion have to be in order to be considered part of the scope of the claim. 
Claim 21 recites the limitation “the second insulative layer” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitations “a first electrical terminal electrically coupled to at least one of the first conductive layer” and “a second electrical terminal electrically coupled to at least one of the first conductive layer” in lines 9 and 11. It is unclear if the first and second electrical terminals are electrically coupled to at least one of the conductive layers, or to at least the first conductive layer.  
Claims 8-9, 12, 15-16, 18-19 are rejected as depending upon a rejected claim. 

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a first electrical terminal, a first wire, a second electrical terminal, and a second wire. The claim recites “a conductive termite bait device”, and the specification describes these omitted components as being provided for making an electrical connection.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lake et al. (US 2001/0000299).
Regarding claim 1, Lake et al. discloses a conductive termite bait device (abstract), comprising: a strip (20a) elongate along a first direction; a first insulative layer ((202), paragraph [0044] discloses a fluid tight protective layer) disposed along at least a portion of the strip; and a bait layer (120a) disposed between the first insulative layer and the strip, the bait layer configured to attract termites, wherein the first insulative layer and the bait layer are compressed to thereby bind the first insulative layer and the bait layer together (Fig. 12 shows the first insulative layer and the bait layer compressed and bound together). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lake et al. (US 2001/0000299) in view of Ruan (US 2014/0311017).
Regarding claim 2, Lake et al. does not explicitly disclose wherein the bait layer comprises cellulose. 
Ruan teaches the bait layer comprises cellulose (paragraph [0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive termite bait device of Lake et al. to include a bait layer comprising cellulose since it is a material that termites are attracted to eat (Ruan: paragraph [0010]). 
Claims 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al. (US 2001/0000299).
Regarding claim 3, Lake et al. discloses the termite bait device further comprising a first conductive layer (118a) disposed between the bait layer (120a) and the first insulative layer (202), the first conductive layer configured to change in conductivity as the first conductive layer is consumed by termites, wherein the first conductive layer, the first insulative layer, the bait layer are compressed to thereby bind the first conductive layer, the first insulative layer, and the bait layer together (Fig. 12 shows the first insulative layer, the first conductive layer, and the bait layer compressed and bound together).
Lake et al. does not explicitly disclose the first conductive layer configured to increase in conductivity as the first conductive layer is consumed by termites.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive termite bait device of Lake et al. to have the first conductive layer configured to increase in conductivity as the first conductive layer is consumed by termites as another way to determine a change in circumstance within the device. 
Regarding claim 6, Lake et al. teaches the termite bait device further comprising a second conductive layer ((214)/(216) on (215)) disposed over the first conductive layer, the second conductive layer configured to change in conductivity as the second conductive layer is consumed by termites, wherein the first conductive layer, the second conductive layer, the first insulative layer, and the bait layer are compressed to thereby bind the first conductive layer, the second conductive layer, the first insulative layer, and the bait layer together (Fig. 12 shows the first insulative layer, the first conductive layer, the second conductive layer, and the bait layer compressed and bound together).  
Lake et al. does not explicitly disclose the second conductive layer configured to increase in conductivity as the second conductive layer is consumed by termites.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive termite bait device of Lake et al. to have the second conductive layer configured to increase in conductivity as the second conductive layer is consumed by termites as another way to determine a change in circumstance within the device.
Regarding claim 9, Lake et al. teaches wherein the first conductive layer is permeable and the second conductive layer is permeable (paragraph [0042] teaches the conductive layer can be made from a carbon-particle-containing ink which has a porous structure). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lake et al. (US 2001/0000299) in view of Austin et al. (US 2020/0196588).
Regarding claim 4, Lake et al. does not explicitly disclose wherein the bait layer is impregnated with conductive material configured to increase in conductivity as the bait layer is consumed by termites. 
Austin et al. teaches the bait layer is impregnated with conductive material configured to change the conductivity as the bait layer is consumed by termites (paragraphs [0047] and [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive termite bait device of Lake et al. with a bait layer impregnated with conductive material as taught by Austin et al. to provide conductive material configured to increase in conductivity as the bait layer is consumed by termites as another way to determine a change in circumstance within the device.
Claims 5, 7-8, 10-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al. (US 2001/0000299) in view of Aesch, Jr. (US 6672000).
Regarding claim 5, Lake et al. does not explicitly disclose the device further comprising a second insulative layer disposed between the bait layer and the strip such that the second insulative layer physically contacts the strip, wherein the first insulative layer, the second insulative layer, and the bait layer are compressed to thereby bind the first insulative layer, the second insulative layer, and the bait layer together. 
Aesch, Jr. teaches a device further comprising a second insulative layer disposed between the bait layer and the strip such that the second insulative layer physically contacts the strip, wherein the first insulative layer, the second insulative layer, and the bait layer are compressed to thereby bind the first insulative layer, the second insulative layer, and the bait layer together (abstract, Fig. 7 and col. 7, line 38 – col. 8, line 9 teach about a stacking of cellulose layers that include bait, and multiple insulative layers. Note that per specification, insulative layer can be made from cellulose). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lake et al. to stack the layers as taught by Aesch, Jr. in order to help better contain the component layers when in use.  
Regarding claim 7, Lake et al. does not explicitly teach wherein the second conductive layer is disposed between the first conductive layer and the first insulative layer. 
Aesch, Jr. teaches consecutive layers placed above each other (Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lake et al. to stack the layers as taught by Aesch, Jr. in order to help better contain the component layers when in use. Further, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960). Adding an additional conductive layer does as expected, producing additional conductivity. 
Regarding claim 8, Lake et al. as modified by Aesch, Jr. teaches (references to Lake et al.) wherein the second conductive layer physically contacts the first conductive layer (Fig. 11 shows contact between the conductive layers).
Regarding claim 10, Lake et al. does not explicitly teach the device further comprising a third conductive layer disposed over the second conductive layer, the third conductive layer configured to increase in conductivity as the third conductive layer is consumed by termites, wherein the first conductive layer, the second conductive layer, the third conductive layer, the first insulative layer, and the bait layer are compressed to thereby bind the first conductive layer, the second conductive layer, the third conductive layer, the first insulative layer, and the bait layer together.
Aesch, Jr. teaches consecutive layers placed above each other and compressed to bind the layers (Fig. 7, the use of retainers (134) hold the layers in place compressing the layers together). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lake et al. to stack the layers as taught by Aesch, Jr. in order to help better contain the component layers when in use. Further, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960). Adding an additional conductive layer does as expected, producing additional conductivity. 
Regarding claim 11, Lake et al. as modified by Aesch, Jr., as discussed so far, does not explicitly teach wherein the third conductive layer is disposed between the second conductive layer and the first insulative layer.
Aesch, Jr. additionally teaches consecutive layers placed above each other (Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lake et al. modified by Aesch, Jr. to stack the layers as taught by Aesch, Jr. in order to help better contain the component layers when in use. 
Regarding claim 12, Lake et al. as modified by Aesch, Jr. teaches (references to Lake et al.) wherein the third conductive layer physically contacts the second conductive layer (Fig. 11 shows contact between conductive layers). 
Regarding claim 13, Lake et al. does not explicitly teach the device further comprising a fourth conductive layer disposed over the third conductive layer, the fourth conductive layer configured to increase in conductivity as the fourth conductive layer is consumed by termites, wherein the first conductive layer, the second conductive layer, the third conductive layer, the fourth conductive layer, the first insulative layer, and the bait layer are compressed to thereby bind the first conductive layer, the second conductive layer, the third conductive layer, the fourth conductive layer, the first insulative layer, and the bait layer together.
Aesch, Jr. teaches consecutive layers placed above each other and compressed to bind the layers (Fig. 7, the use of retainers (134) hold the layers in place compressing the layers together). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lake et al. to stack the layers as taught by Aesch, Jr. in order to help better contain the component layers when in use. Further, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960). Adding an additional conductive layer does as expected, producing additional conductivity. 
Regarding claim 14, Lake et al. as modified by Aesch, Jr., as discussed so far, does not explicitly teach wherein the fourth conductive layer is disposed between the third conductive layer and the first insulative layer.
Aesch, Jr. additionally teaches consecutive layers placed above each other (Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lake et al. modified by Aesch, Jr. to stack the layers as taught by Aesch, Jr. in order to help better contain the component layers when in use. 
Regarding claim 15, Lake et al. as modified by Aesch, Jr. teaches (references to Lake et al.) wherein the fourth conductive layer physically contacts the third conductive layer (Fig. 11 shows contact between conductive layers).
Regarding claim 17, Lake et al. as modified by Aesch, Jr. teaches wherein the first insulative layer, the second insulative layer, the bait layer, the first conductive layer, the second conductive layer, the third conductive layer, and the fourth conductive layer define a first portion that extends along the first direction, wherein the first insulative layer, the second insulative layer, the bait layer, the first conductive layer, the second conductive layer, the third conductive layer, and the fourth conductive layer define a second portion that extends in a second direction perpendicular to the first direction, and wherein the first portion and the second portion are contiguous to each another (Lake et al.: paragraphs [0061]-[0062] and Fig. 12 shows that a first portion of layers extend in a first direction (up-down), while a second portion of layers extend in a second direction (left-right)).  
Regarding claim 18, Lake et al. as modified by Aesch, Jr. does not explicitly teach wherein the first insulative layer, the second insulative layer, the bait layer, the first conductive layer, the second conductive layer, the third conductive layer, and the fourth conductive layer define a third portion that extends along the first direction, wherein the third portion is offset from the first portion along the second direction, and wherein the second portion and the third portion are contiguous to each other. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the device of Lake et al. modified by Aesch, Jr. with an additional bend in the device so that a third portion is offset from the first portion along the second direction in order to position the device around an obstacle in the field. Further, it has been held that a configuration of a container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 19, Lake et al. as modified by Aesch, Jr. does not explicitly teach wherein the first insulative layer, the second insulative layer, the bait layer, the first conductive layer, the second conductive layer, the third conductive layer, and the fourth conductive layer define a fourth portion that extends along the second direction, and wherein the third portion and the fourth portion are contiguous to each other. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the device of Lake et al. modified by Aesch, Jr. with an additional bend in the device so that a third portion is offset from the first portion along the second direction in order to position the device around an obstacle in the field. Further, it has been held that a configuration of a container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 20, Lake et al. as modified by Aesch, Jr. does not explicitly teach wherein the first insulative layer, the second insulative layer, the bait layer, the first conductive layer, the second conductive layer, the third conductive layer, and the fourth conductive layer define a fifth portion that extends along the first direction, wherein the fifth portion is offset from the third portion, wherein the fifth portion is substantially aligned with the first portion along the second direction, and wherein the fourth portion and the fifth portion are contiguous to each other. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the device of Lake et al. modified by Aesch, Jr. with an additional bend in the device so that a third portion is offset from the first portion along the second direction in order to position the device around an obstacle in the field. Further, it has been held that a configuration of a container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 21, Lake et al. as modified by Aesch, Jr. teaches a first electrical terminal ((130a) and (132a)) electrically coupled to at least one of the first conductive layer and disposed within a first terminal portion (Fig. 6 shows (130a) and (132a) disposed on a terminal portion); and a second electrical terminal ((274) and (276)) electrically coupled to at least one of the first conductive layer and disposed within the second terminal portion (Fig. 10 shows (274) and (276) disposed on a terminal portion). 
Lake et al. as modified by Aesch, Jr. does not explicitly teach wherein the first insulative layer, the second insulative layer, the bait layer, the first conductive layer, the second conductive layer, the third conductive layer, and the fourth conductive layer define a first terminal portion that extends along the first direction and the second direction and is located adjacent a first end of the strip, and wherein the first insulative layer, the second insulative layer, the bait layer, the first conductive layer, the second conductive layer, the third conductive layer, and the fourth conductive layer define a second terminal portion that extends along the first direction and the second direction and is located adjacent a second end of the strip located opposite the first end. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the device of Lake et al. modified by Aesch, Jr. with a first terminal portion and a second terminal portion in the device in order to isolate the electrical terminals from the main body of the device for termite contact. Further, it has been held that a configuration of a container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al. (US 2001/0000299) in view of Aesch, Jr. (US 6672000) and further in view of Austin et al. (US 2020/0196588).
Regarding claim 16, Lake et al. as modified by Aesch, Jr. teaches (references to Aesch, Jr.) wherein the first insulative layer is impregnated with cellulose, the second insulative layer is impregnated with cellulose (abstract, Fig. 7 and col. 7, line 38 – col. 8, line 9 teach about a stacking of cellulose layers that include bait, and multiple insulative layers). 
Lake et al. as modified by Aesch, Jr. does not explicitly teach the first conductive layer is impregnated with cellulose, the second conductive layer is impregnated with cellulose, the third conductive layer is impregnated with cellulose, and the fourth conductive layer is impregnated with cellulose.
Austin et al. teaches a conductive layer is impregnated with cellulose (paragraphs [0064]-[0065] teach a conductive layer with cellulose). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lake et al. modified by Aesch, Jr. with conductive layers impregnated with cellulose since cellulose is a suitable consumable material for termites. Further, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960). Adding additional conductive layers impregnated with cellulose does as expected, producing additional conductivity. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643